Clear and convincing evidence shows, among other things, that respondent had no contact with the children for two years before the filing of the petition. Under the circumstances, Family Court providently exercised its discretion in denying respondent’s request for a dispositional hearing after the finding of abandonment (see Matter of “Male” G., 30 AD3d 337, 338 [2006], lv denied 7 NY3d 711 [2006]). Respondent’s belated argument that she is engaged in services and has an alternative plan for the children is unavailing.
Family Court properly denied the maternal grandmother’s custody petition. The children had not expressed a desire to see the mother’s side of the family, and the grandmother has no preemptive statutory or constitutional right to custody (Matter of Peter L., 59 NY2d 513, 520 [1983]). Concur — Gonzalez, EJ., Friedman, Moskowitz, Acosta and Richter, JJ.